Citation Nr: 1202802	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-31 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an eye disability, to include retinitis pigmentosa and macular degeneration.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to April 1946. 

This matter came to the Board of Veterans Appeals  (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, denied service connection for retinitis pigmentosa and macular degeneration.  

In September 2011, the appellant testified at a Board hearing at the RO.  At the hearing, the Board advanced the appellant's case on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

This matter is not yet ready for appellate review. 

First, the record on appeal appears to be incomplete.  In November 2006, the appellant responded to the RO's request for information regarding treatment for his eye disability, stating that he had received treatment for retinitis pigmentosa and macular degeneration from 1984 to the present at the VA Medical Center (VAMC) in Palo Alto and in the VA Greater Los Angeles Healthcare System.  

The record currently before the Board contains only printed VA clinical records dated from July 2002 to December 2006.  Additionally, at his September 2011 Board hearing, the appellant submitted a compact disc containing records of his treatment at the West Los Angeles VAMC for the period from December 2003 to February 2011.  There are no VA clinical records in the claims file dated prior to July 2002.  Under these circumstances, additional actions are necessary in order to ensure that VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2) (2011) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and may only end its efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile). 

VA's duty to assist also includes obtaining a medical opinion where the record contains competent evidence of a current disability and indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided).  

In this appeal, the appellant seeks service connection for an eye disability, including retinitis pigmentosa and macular degeneration, which he contends was incurred in service, possibly as a result of his military duties such as welding or working outdoors in bright sunlight and in blackout tents under very low light conditions.  

The record on appeal contains VA clinical records confirming that the appellant is legally blind due to advanced retinitis pigmentosa, macular degeneration, and/or central areolar choroidal sclerosis.  

Unfortunately, his service treatment records are unavailable, having been destroyed in the 1973 fire at the National Personnel Records Center.  In cases such as this, where the service records are unavailable through no fault of the claimant, it is especially incumbent on VA to carefully consider the appellant's contentions.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  

In that regard, the Board notes that in clinical settings, the appellant has reported that his initial eye symptoms began during his period of active duty.  See e.g. VA clinical record of June 24, 2005.  He also recalls being told that he had macular degeneration in his 20's.  See e.g. VA clinical record dated July 1, 2005.  Additionally, in the June 2005 VA clinical record, it was noted that the appellant may be eligible for service connection, as his initial retinitis pigmentosa symptoms occurred during service and because of high physical stress in service.  

Although the appellant was afforded a VA medical examination in June 2007 in connection with his claim of service connection for an eye disability, the examiner provided no comment with respect to the etiology of the appellant's current eye disabilities.  Given the evidence of record, a medical opinion is necessary.  Under these circumstances, a remand for another examination and opinion is required.  McLendon, 20 Vet. App. at 83; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Here, the Board notes that at his September 2011 Board hearing, the appellant submitted information obtained from the internet noting that retinitis pigmentosa may be a familial or hereditary condition.  In that regard, the Board notes that the hereditary nature of a disease, standing alone, is not enough to disqualify a claimant from service connection for that disease.  VA O.G.C. Prec. Op. 67-90 (July 18, 1990) (holding that the genetic or other familial predisposition to develop the disease, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease for VA compensation purposes).  Rather, service connection may be granted for diseases of a hereditary nature, including retinitis pigmentosa, if the condition either first manifest itself during service or progressed at an abnormally high rate during service.  Id.  Given these criteria and the evidence of record, a clarifying medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the Palo Alto VAMC and the Greater Los Angeles Healthcare System and request copies of treatment records pertaining to the appellant for the period from January 1984 to July 2002.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice. 

2.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current eye disability, to include retinitis pigmentosa, macular degeneration, and/or central areolar choroidal sclerosis.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any current eye disability had its onset during the appellant's service or is otherwise causally related to any incident of service. 

In the event the examiner concludes that any current eye disability identified on examination is hereditary in nature, he or she should provide an opinion as to whether such condition either manifest itself during service or progressed during service at a greater rate than normally expected.  

A complete rationale for all opinions offered must be provided.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion. 

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


